     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13   JOANNA ISIAH,                                   ) Case No.: 1:18-01726-SKO
                                                     )
14          Plaintiff,                               ) STIPULATION AND ORDER TO
                                                     ) EXTEND BRIEFING SCHEDULE
15                  v.                               )
16                                                   )
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18          Defendant.                               )
19                                                   )

20
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file his response to Plaintiff’s opening brief with the Court by 30
22
     days to November 6, 2019, and that all other scheduling dates set forth in the Court’s Case
23
     Management Order shall be extended accordingly. This is Defendant’s first request for an
24
     extension of time in this matter and he requests it in good faith and without any intent to prolong
25
     proceedings unduly.
26
            There is good cause for this extension request because counsel for Defendant is
27
     responsible for performing a range of tasks that preclude drafting the Commissioner’s response
28
     to Plaintiff’s opening brief by October 7, 2019, such as: drafting an answering brief in a Social



                                                     -1-
 1   Security case pending before the Ninth Circuit; drafting briefs in Social Security cases before the
 2   district courts within the Ninth Circuit; negotiating (or litigating) attorney fee matters pursuant to
 3   the Equal Access to Justice Act before the district courts within the Ninth Circuit; defending the
 4   Social Security Administration (agency) in personnel litigation pending before the Merit Systems
 5   Protection Board; assisting with the training of a newly hired attorney in the agency’s Office of
 6   the General Counsel, Region IX; and handling an arbitration involving the agency and one of the
 7   agency’s collective bargaining units.
 8          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
 9   by this delay.
10
11                                                  Respectfully submitted,
12
     Date: October 2, 2019                          PENA & BROMBERG
13
14                                           By:    /s/ Asim H. Modi for Jonathan Omar Pena*
                                                    JONATHAN OMAR PENA
15                                                  *Authorized by email on October 2, 2019
                                                    Attorney for Plaintiff
16
17   Date: October 2, 2019                          McGREGOR W. SCOTT
                                                    United States Attorney
18                                                  DEBORAH LEE STACHEL
19                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
20
                                             By:    /s/ Asim H. Modi
21                                                  ASIM H. MODI
22                                                  Special Assistant United States Attorney
                                                    Attorneys for Defendant
23
24
25
26
27
28




                                                      -2-
                                                  ORDER
 1
 2            Pursuant to the parties’ above stipulation, (Doc. 16), for good cause shown, Defendant

 3   shall have up to and including November 6, 2019, to file a response to Plaintiff’s opening brief.
 4
     All other deadlines in the scheduling order, (Doc. 5), are hereby modified accordingly.
 5
 6
 7   IT IS SO ORDERED.

 8   Dated:     October 2, 2019                                   /s/   Sheila K. Oberto               .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     -3-
